DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 09/07/2021. Claims 1-4, 6-9 and 11-14 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.
Regarding to claim 1-4, 6-9 and 11-14, the best prior art found during the prosecution of the application, Lee US Patent Application No.:( US 2014/0064249 A1) hereinafter referred as Lee, in view of Yang et al US Patent Application No.:( US 2015/0208283 A1) hereinafter referred as Yang. Lee teaches a proxy apparatus for supporting a handover through the Internet is provided. The proxy apparatus includes: a transmitting unit; a receiving unit; and a controller that controls the transmitting and the receiving unit. The controller connects a first TCP session with a source proxy, and transfer data received from a server to a UE connected to the source proxy through the first TCP session; receiving, from a source eNB, session information associated with the first TCP session and information associated with a target proxy, as the UE is handed over from the source proxy to the target proxy. The UEs may connect to the wireless node through wireless communication, and the proxy cache may provide the UEs with a proxy service from a perspective of a Transport Control Protocol (TCP). The proxy cache may provide a proxy service from a perspective of another layer 4. The TCP session migration indicates that TCP state information (or a TCP context), such as a data sequence number associated with existing TCP sessions maintained in a source proxy, an ACK number, a receive window size, a congestion window size, a sequence number of packets including packet loss, and the like, is transmitted to the target proxy a from the source proxy, and overwrites TCP state information of the target prox. Yang teaches the transmitting, by the local base station, acknowledgement information of successful transmission of Packet Data Convergence Protocol (PDCP) data packets to the source macro base station, so that the source macro base station obtains and transmits to the target base station, sequence number transmission status information of uplink and downlink PDCP data packets of the UE from data packets, for which no acknowledgement indicator of successful transmission is available from the local base station, among locally stored PDCP data packets according to the acknowledgement Lee and Yang fail to teach the data migration. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the context information comprises a sequence number of a data packet, and the sequence number of the data packet is a largest sequence number of data packets that have been acknowledged by the user equipment or a smallest sequence number of data packets that have not been acknowledged by the user equipment; and migrating, by the source base station by using a stream control transmission protocol (SCTP), the data packets that have not been acknowledged by the user equipment to the target base station, so that the target base station receives, based on the sequence number of the data packet, the data packets that have not been acknowledged by the user equipment, including encapsulating, by the source base station by using an X2 interface application protocol and the SCTP, the data packets that have not been acknowledged by the user equipment, and sending, by the source base station, a handover data message to the target base station, wherein the handover data message comprises the data packets that have not been acknowledged by the user equipment and a message type indication that are encapsulated by the source base station by using the X2 interface application protocol and the SCTP, and the message type indication is used to indicate that the source base station migrates the data packets that have not been acknowledged by the user equipment to the target base station.  The claims 1-4, 6-9 and 11-14 as a whole and further defined by the latest amendments filed on 09/07/2021. Therefore, claims 1-4, 6-9 and 11-14 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642